[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                    June 29, 2006
                                 No. 05-12163                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                   D. C. Docket No. 96-00076-CR-FTM-29-DNF

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

RODERICK NANCE,
a.k.a. Ra Ra,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (June 29, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Roderick Nance appeals his sentence following revocation of supervised

release, raising two issues. First, Nance argues that his term of supervised release
to follow his current incarceration is illegal. Second, Nance contends that the

district court did not consider the required factors in imposing the revocation

sentence.

      Sentencing issues, such as this one, raised for the first time on appeal are

reviewed only for plain error. United States v. Chisholm, 73 F.3d 304, 307 (11th

Cir. 1996). This requires that the error be plain and that it affect substantial rights

and seriously implicate the fairness, integrity, or public reputation of judicial

proceedings. United States v. Hansen, 262 F.3d 1217, 1248 (11th Cir. 2001).

Where the explicit language of a statute does not specifically resolve an issue, there

can be no plain error absent precedent from the Supreme Court or us directly

resolving it. United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).

Because the maximum term of supervised release applicable to Nance’s statute of

conviction is life, his 33-month term of supervised release following his current

term of incarceration does not exceed the statutory maximum.

      Nance also argues that the district court improperly imposed the revocation

sentence without considering the required factors as set forth in the Sentencing

Guidelines and 18 U.S.C. § 3553(a). In imposing a revocation sentence, a district

court is instructed to consider several factors: (1) the nature and circumstances of

the offense and the history and characteristics of the defendant; (2) the need for the



                                            2
sentence to (a) afford adequate deterrence to criminal conduct; (b) protect the

public from further crimes of the defendant; and (c) provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner; (3) the kinds of sentences and the

sentencing range established for the offense; (4) the policy statements of the

Sentencing Guidelines; (5) the need to avoid unwarranted sentence disparities; and

(6) the need to provide restitution for any victims. 18 U.S.C. §§ 3583(e);

3553(a)(1), (a)(2)(B), (C) and (D), (a)(4), (a)(5), (a)(6), and (a)(7). The Sentencing

Guidelines here recommended a revocation sentence of 4 to 10 months’

incarceration. U.S.S.G. § 7B1.4(a).

      The record shows that the district court was aware of the applicable

guideline range. The court here took into consideration the range of sentences

available, Nance’s history, his lack of success in ending his drug habit while on

release, and his need for more restrictive rehabilitation. In short, the district court

did not commit error, plain, invited, or otherwise, in imposing Nance’s revocation

sentence.

      AFFIRMED.




                                            3